Citation Nr: 1738595	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-34 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to October 11, 2012 and in excess of 70 percent therefrom for depressive disorder.  


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In October 2013, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 70 percent, effective October 11, 2012, for the Veteran's depressive disorder.  As this award does not constitute a full grant of the benefit sought, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Consequently, this action resulted in a staged rating, as reflected on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether a claim for a total disability rating based on individual unemployability (TDIU) due to a service-connected disability is part and parcel to the Veteran's claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the RO separately developed, adjudicated, and denied the Veteran's TDIU claim in a May 2013 rating decision.  The Veteran appealed this decision, with respect to her claim for a TDIU and then subsequently her then representative withdrew the claim.  See February 2015 Third Party Correspondence.  In May 2016, it was observed that on the same day the Veteran's  claim for TDIU was withdrawn, the representative also revoked their representation of the Veteran.  As such, VA contacted the Veteran by telephone to seek clarification as to whether she wished to the pursue the claim for TDIU.  The Veteran indicated her desire to withdraw the claim for TDIU.  See May 2016 VA Form 21-0820, Report of General Information.  Accordingly, the May 2013 denial of a TDIU has become final.  See Locklear v. Shinseki, 24 Vet. App. 311, 315   (2011) (holding that bifurcation of a claim for TDIU from the initial claim for benefits is permissible).  The Veteran has not alleged a clear and unmistakable error in that decision.  As such, a TDIU will not be considered part and parcel to the Veteran's increased rating claim and is not before the Board.

As noted above, the Veteran's previously appointed representative revoked their representation, effective February 2015.  Therefore, the Board will proceed with the Veteran's claim as a pro se (unrepresented) claim.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although additional delay is regrettable, the Board finds that remand is warranted to provide the Veteran with an updated VA examination.  Indeed, it is necessary to ensure specifically that there is a complete record upon which to decide the Veteran's increased ratings claim so that she is afforded every possible consideration.  

The Board emphasizes that the paramount consideration in an increased rating claim is the Veteran's current level of disability.  Thus, when the evidence of record does not reflect the current state of the Veteran's disability, the duty to assist requires that a VA examination be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a); see Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

As the Veteran continues to assert that a higher rating is warranted on appeal, consideration must be given to the current level of severity of her service-connected depressive disorder.  In light of the evidence of record, this cannot effectively be determined.  In pertinent part, the Veteran has asserted that her symptoms of depressed mood and unprovoked irritability with periods of violence are so severe that they prevent her from working.  See November 2013 Third Party Correspondence.  Further, the most recent VA psychological examination was conducted in October 2012, over 5 years ago.  Accordingly, the record likely does not reflect the current state of the Veteran's disability.  Therefore, the duty to assist necessitates that this claim be remanded to schedule a new VA examination.

Notably, in June 2016, it appears the AOJ attempted to request a new VA examination to assess the Veteran's mental disorders, but the examination was never scheduled.  See June 2016 Request for Physical Examination.  Thus, while the new VA examination was not conducted, the Board acknowledges that such request signals the need for an updated VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  

2.  After all available records have been associated with the record, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of her service-connected depressive disorder.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All indicated studies should be completed.  All findings must be fully reported.

The examiner must also provide information concerning the functional impairment that results from the major depressive disorder which may affect the Veteran's ability to function and perform tasks in various occupational situations.

The examiner is advised that the Veteran is competent to report her symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If her reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, the RO shall review and readjudicate the claim on appeal.  If the decision is adverse to the Veteran, the Veteran shall be furnished a Supplemental Statement of the Case (SSOC) and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

